DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 3-4, 7-8, 10-20 are objected to because of the following informalities:
Claim 1 line 6 recites the limitation “break fuel”. The Examiner suggests amending this to read “brake fuel”.
Claims 1, 12, and 14 recite the limitation “two/three”. The Examiner suggests amending this to read “two or three”.
Claim 1 recites the limitation “enable/prompt”. The Examiner suggests amending this to read “enable or prompt”.
Claim 1 recites the limitation “system/server”. The Examiner suggests amending this to read “system or server”.
Claims 1, 3, 13, and 14 recite the limitation “commands/events”. The Examiner suggests amending this to read “commands or events”.
Claims 1, 3, 4, 13, and 14 recite the limitation “parts/components”. The Examiner suggests amending this to read “parts or components”.
Claims 3 and 17 recites the limitation “communication/connection”. The Examiner suggests amending this to read “communication or connection”.
Claim 7 recites the limitation “insights/predictions”. The Examiner suggests amending this to read “insights or
Claim 8 recites the limitation “side/main stand sensor”. The Examiner suggests amending this to read “side or main stand sensor”.
Claims 11 and 19 recite the limitation “locking/unlocking”. The Examiner suggests amending this to read “locking and unlocking”.
Claim 12 recites the limitation “travel/ride”. The Examiner suggests amending this to read “travel or ride”.
Claim 13 recites the limitation “prompt/enable”. The Examiner suggests amending this to read “prompt or enable”.
Claim 15 recites the limitation “events/commands”. The Examiner suggests amending this to read “events or commands”.
Claim 16 recites the limitation “module/algorithm”. The Examiner suggests amending this to read “module or algorithm”.
Claim 18 recites the limitation “collected/acquired”. The Examiner suggests amending this to read “collected or acquired”.
Claim 20 recites “and for suggesting”. The Examiner suggests amending this to read “and suggesting”.
Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: limitations “a vehicle module” in claims 1-6, 14, and 17, “a vehicle parameter reader” in claims 2, 8, and 14, “a vehicle parameter controller” in claims 4 and 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a vehicle module” in claims 1-6, 14, and 17, “a vehicle parameter reader” in claims 2, 8, and 14, “a vehicle parameter controller” in claims 4 and 14, “a machine learning module” in claims 5 and 10, “a pattern recognition module” in claim 6, “an artificial intelligence module” in claim 7, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) insignificant extra-solution activity.
101 Analysis - Step 1
Claim 1 is directed to a system for controlling the operation of components of a two or three wheeled vehicle.
Claim 14 is directed to a computer implemented method comprising instructions stored on a non-transitory computer readable storage medium and run on a computing device provided with a hardware processor and memory for controlling an operation of two/three wheeled vehicle components through a smartphone of the user.
101 Analysis - Step 2A, Prong I
Claims 1 and 14 recite the abstract concept of receiving sensor data to output one or more commands. These steps fall into the insignificant extra-solution activity grouping of abstract ideas as they encompass mere data gathering and outputting. The limitations, as drafted, as processes that, under their broadest reasonable interpretation, cover performance of the limitations of well-known techniques applied to generic computing components (See MPEP 2106.05(g)).
With respect to claims 1 and 14, besides the recitation of “a smartphone” and “cloud computing server” there is insufficient language to preclude the idea from practically being performed in the human mind. For example, removing the “a smartphone” and “cloud computing server” language, the claims encompass mere data gathering and outputting.
101 Analysis - Step 2A, Prong II

Claim 14 recites a non-transitory computer readable medium including instructions and a processor which are generic computer components that are employed as tools to perform the abstract idea (See MPEP 2106.05(f)). Claim 14 also recites reading a plurality of vehicle parameters, and processing the data received, which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. Similarly, the recited storage in claim 14 is insignificant extra solution activity as it is simply a data storage containing data necessary to perform the abstract idea. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
101 Analysis - Step 2B
For the same reasons addressed above with respect to Step 2A, Prong II, the additional elements recited in claims 1 and 12 fail to amount to an inventive concept. As such, the additional elements, considered both individually and in combination, do not amount to significantly more than the abstract idea.
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible. The Examiner suggests amending the claims to reflect controlling the operation of the vehicle components, rather than mere sending one or more commands for controlling the operation of vehicle components.

2-10, 12-13, 15-18, and 20:
Dependent claims 2-10, 12-13, 15-18, and 20 only recite limitations that further define the mental process and recite further data gathering (i.e. receiving vehicle parameter data). These limitations are considered insignificant extra-solution activity that amount to necessary data gathering and output. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, dependent claims 2-10, 12-13, 15-18, and 20 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (U.S. Patent Application Publication No. 20180053413 and hereinafter, “Patil”) in view of Seo et al. (U.S. Patent Application Publication No. 20180024559 and hereinafter, “Seo”), further in view of Sicconi et al. (U.S. Patent Application Publication No. 20190213429 and hereinafter, “Sicconi”).

Regarding claim 1, Patil teaches the system for controlling an operation of two/three wheeled vehicle components through smartphone of the user, the system comprising:
a vehicle module integrated with a two/three wheeled vehicle of a user
Patil [0037] discloses that the vehicle may be a two or three wheeler with integrated sensors.
and wherein the vehicle module is configured for reading and transmitting a plurality of vehicle parameters
Patil [0062] discloses a sensing system configured for sensing vehicle parameters (e.g., speed, positioning, etc.).
The Examiner notes that sensing vehicle parameters is synonymous to reading vehicle parameters.
Patil [0036] discloses that the sensor data may be accessed by other systems of the vehicle.
The Examiner notes that accessing sensor data indicates that the data was transmitted.
and wherein the plurality of vehicle parameters comprise speed, engine RPM, tyre pressure, break level, fuel level and gear level, and where the system tracks controller, motor, battery monitoring system (BMS), lights indicators, horns and other electronic parts for two and three wheeled vehicles;
Patil [0037] discloses sensing values generated by the engine, tires, horns, or other components of the vehicle.
Patil [0062] discloses sensing speed of the vehicle.
Patil [0087] discloses determining the currently applied engine gear.
a smartphone of a user communicatively coupled with the vehicle module, and wherein the smartphone of the user is configured for receiving the plurality of vehicle parameters transmitted from the vehicle module
Patil [0049] discloses that a smartphone of a user may be in communication with the electronic control unit (ECU) of a vehicle, where the ECU would transmit a message indicative of the control of the vehicle to the smartphone.
Patil [0036] discloses that the ECU accesses vehicle parameter data to communicate control status.
and wherein the one or more sensors are configured for accessing a current status of the vehicle based on the received plurality of vehicle parameters
Patil [0116] discloses determining normal driving conditions based on sensed vehicle parameters.
and a cloud computing system/server communicatively coupled with the smartphone of the user 
Patil [0110] discloses a cloud server that may be configured to compile data received from a smartphone of the user.
and wherein the cloud computing system/server is configured for storing a data related to the plurality of vehicle parameters
Patil [0033] discloses that the cloud server may be configured to store information received from the vehicle.
Patil does not expressly teach:
and wherein the smartphone of the user comprises one or more sensors
the cloud computing system/server is configured for storing a data related to the one or more commands/events sent by the smartphone
and wherein the smartphone is configured to enable/prompt the user to send one or more commands/events for controlling an operation of one or more parts/components of the two/three wheeled vehicle through the smartphone based on the data related to the plurality of vehicle parameters;
and wherein the cloud computing system/server is further configured for building a driver profile and for live tracking of the plurality of vehicle parameters related to the vehicle.
Seo teaches:
storing a data related to the one or more commands/events sent by the smartphone
Seo [0020] discloses a memory configured to store an algorithm required for performing automatic parking based on a parking request from the smartphone.
The Examiner notes that the cloud computing system/server limitation is taught by Patil.
and wherein the smartphone is configured to enable/prompt the user to send one or more commands/events for controlling an operation of one or more parts/components of the two/three wheeled vehicle through the smartphone based on the data related to the plurality of vehicle parameters;
Seo [0005] discloses that a user requesting automatic parking of a vehicle via a smartphone is known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Patil to incorporate a smartphone prompting a user to send commands for operating the vehicle, as taught in Seo, to provide parking convenience to the user. It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cloud computing system disclosed in Patil to store data sent by a smartphone, as taught in Seo, in order to provide extra cloud storage in addition to the limited available storage of a smartphone.

The combination of Patil and Seo do not expressly teach:
and wherein the smartphone of the user comprises one or more sensors
and wherein the cloud computing system/server is further configured for building a driver profile and for live tracking of the plurality of vehicle parameters related to the vehicle.
Sicconi teaches:
and wherein the smartphone of the user comprises one or more sensors
Sicconi 	[0058] discloses that smartphones provide speech recognition and audio/video recording capabilities.
The Examiner notes that speech recognition and audio/video recording capabilities require one or more sensors.
and wherein the cloud computing system/server is further configured for building a driver profile and for live tracking of the plurality of vehicle parameters related to the vehicle.
Sicconi [0062] discloses that a driver risk profile is updated to a cloud.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Patil and Seo to incorporate the driver profiles taught in Sicconi in order to “provide real time and personalized feedback to the driver to prevent dangerous situations caused by distraction in the first place” (Sicconi [0006]).

Regarding claim 2, Patil teaches the system according to claim 1, wherein:
the vehicle module comprises a vehicle parameter reader, and wherein the vehicle parameter reader is configured for reading the plurality of vehicle parameters.
Patil [0062] discloses a sensing system configured for sensing vehicle parameters (e.g., speed, positioning, etc.),
The Examiner notes that sensing vehicle parameters is synonymous to reading vehicle parameters.

Regarding claim 3, Patil teaches the system according to claim 1, wherein:
the vehicle module comprises a microprocessor
Patil [0050] discloses that the vehicle may comprise an electronic control unit (ECU) with a microprocessor.
and wherein the microprocessor is configured for communicating with the smartphone of the user through a transceiver using a wired or wireless communication/connection
Patil [0049] discloses that the ECU that contains a microprocessor may communicate with an electronic device such as a smartphone via a wireless communication network.
and wherein the microprocessor is further configured for generating one or more instructions to control the operation of one or more parts/components of the vehicle 
Patil [0129] discloses that ECU that contains a microprocessor may issue instructions to control the operation of one or more components of the vehicle.
Patil does not expressly teach:
[generating instructions] based on the one or more commands/events received from the smartphone.
Seo teaches:
[generating instructions] based on the one or more commands/events received from the smartphone.
Seo [0005] discloses that performing automatic parking based on a smartphone request is known in the art.
The Examiner notes that program instructions are required to automatically control a vehicle.


Regarding claim 4, Patil teaches the system according to claim 1, wherein:
the vehicle module comprises a vehicle parameter controller
Patil [0049] discloses that the ECU may control an automatic-drive of the first vehicle on a travel path.
and wherein the vehicle parameter controller is configured for controlling the operation of one or more parts/components of the vehicle based on the one or more instructions generated by the microprocessor.
Patil [0049] discloses that the ECU, which contains a microprocessor, may control an automatic-drive of the first vehicle on a travel path.
The Examiner notes that controlling an automatic drive indicates the controlling of one or more components of the vehicle.
Patil [0053] discloses that the microprocessor contains executable instructions.

Regarding claim 5, Patil teaches the system according to claim 1, wherein:
the cloud computing system comprises a machine learning module
Patil [0111] discloses that the cloud server may use machine learning algorithms.
and wherein the machine learning module is configured for analyzing a data collected using the vehicle module and the smartphone.
Patil [0111] discloses that the machine learning algorithms may be used to analyze statistical data related to traffic conditions.
Patil [0105] discloses that the traffic conditions are assessed by the ECU, which is in communication with a smartphone as taught in [0049].

Regarding claim 6, Patil in combination with Sicconi teaches the system according to claim 1, wherein:
the cloud computing system comprises a pattern recognition module
Sicconi [0007] discloses that using artificial intelligence to recognize patterns to form driver behavior profiles is known in the art.
Sicconi [0044] discloses that Electronic Driving Record (EDR) stores all driving data in a cloud.
and wherein the pattern recognition module is configured for identifying patterns present in the data collected with the vehicle module and the smartphone.
Sicconi [0007] discloses that observing driving patterns and converting the patterns into behavior profiles is known in the art.
Sicconi [0013] discloses that using sensor data to create accurate driving behavior profiles is known in the art.
Sicconi [0058] discloses that sensor data may be collected by a smartphone.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Patil to incorporate the driver profiles taught in Sicconi in order to “provide real time and personalized feedback to the driver to prevent dangerous situations caused by distraction in the first place” (Sicconi [0006]).

Regarding claim 7, Patil teaches the system according to claim 1, wherein
the cloud computing system comprises an artificial intelligence module
Patil [0111] discloses a cloud server using machine learning algorithms.
Patil does not expressly teach:
and wherein the artificial intelligence module is configured for providing a plurality of insights/predictions regarding a functioning of the vehicle based on an analysis performed by the machine learning module and pattern recognition module.
Sicconi teaches:
and wherein the artificial intelligence module is configured for providing a plurality of insights/predictions regarding a functioning of the vehicle based on an analysis performed by the machine learning module and pattern recognition module.
Sicconi [0007] discloses that using artificial intelligence to recognize patterns to form driver behavior profiles, and refine them over multiple observations (i.e., analysis) is known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Patil to incorporate the driver profiles taught in Sicconi in order to “provide real time and personalized feedback to the driver to prevent dangerous situations caused by distraction in the first place” (Sicconi [0006]).

Regarding claim 8, Patil teaches the system according to claim 1, wherein:
the vehicle parameter reader is configured for reading the plurality of vehicle parameters through one or more vehicle parameter sensors
Patil [0062] discloses a sensing system configured for sensing vehicle parameters (e.g., speed, positioning, 
The Examiner notes that sensing vehicle parameters is synonymous to reading vehicle parameters.
and wherein the one or more
Patil [0036] discloses an ECU configured to access and communicate sensor data.
Patil [0037] discloses that the sensor data may include values generated by the engine, tires, horn, or other components of the vehicle.
Patil [0121] discloses sensing driving conditions associated with a road portion such as rain, light, fog, traffic, etc.

Regarding claim 9, Patil teaches the system according to claim 1, wherein:
the one or more sensors provided in the smartphone comprise a global positioning system (GPS), an accelerometer, a fingerprint scanner, an iris scanner, a microphone, a speaker, a compass, a camera and a gyroscope.
Patil [0037] discloses microphones.
Patil [0038] discloses one or more image-capturing devices that may include a camera.
Patil [0057] discloses a built-in GPS system.

Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Seo and Sicconi, further in view of Lehmann et al. (U.S. Patent Application Publication No. 20110238289 and hereinafter, “Lehmann”).

Regarding claim 10, Patil in combination with Lehmann teaches the system according to claim 1, wherein:
the machine learning module is configured for identifying new routes based on a location related data collected/acquired from the smartphone.
Lehmann [0023] discloses that the navigation device may be configured to learn different routes from the user’s driving pattern.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Seo to incorporate driving patterns and 

Regarding claim 12, Patil in combination with Lehmann teaches the system according to claim 1, wherein:
the smartphone is further configured for learning and rating user driving patterns and for suggesting riding shortcuts or shortcuts on travel/ride on a map specific to each two/three wheeled vehicle.
Lehmann [0002] discloses that navigation systems providing the shortest route to a destination is known in the art.
Lehmann [0008] discloses that a navigation device may be a smart-phone.
Lehmann [0023] discloses that the navigation device may be configured to learn different routes from the user’s driving pattern.
Lehmann [0002] discloses that navigation systems being configured for a bicycle is known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Seo to incorporate driving patterns and profiles, as taught in Lehmann, such that “the prediction algorithm will be able to predict [a user destination] with high accuracy” (Lehmann [0053]).

Regarding claim 13, Patil in combination with Lehmann teaches the system according to claim 1, wherein:
the smartphone is further configured for downloading a software application
Lehmann [0084] discloses that the navigation device is provided with software to enable navigation for a particular trip.


The combination of Patil and Lehmann do not expressly teach:
and wherein the smartphone is configured to prompt/enable the user to send one or more commands/events for operating the various parts/components of the vehicle using the software application.
Seo teaches:
and wherein the smartphone is configured to prompt/enable the user to send one or more commands/events for operating the various parts/components of the vehicle using the software application.
Seo [0005] discloses that a user requesting automatic parking of a vehicle via a smartphone is known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Patil and Lehmann to incorporate a smartphone prompting a user to send commands for operating the vehicle, as taught in Seo, to provide parking convenience to the user.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Patil.

Regarding claim 14, Seo teaches the computer implemented method comprising:
instructions stored on a non-transitory computer readable storage medium and run on a computing device provided with a hardware processor and memory for controlling an operation of vehicle components through a smartphone of the user
Seo [0005] discloses that a user requesting automatic parking of a vehicle via a smartphone is known in the art.
The Examiner notes that automatic parking is an operation of vehicle components.
wherein the method comprising the steps of: pairing the smartphone of the user with a vehicle module integrated with the vehicle;
Seo [0019] discloses that the smartphone is wirelessly connected to the vehicle.
transferring a data related to one or more vehicle parameters to a microprocessor to transmit the data to the paired smartphone using a transceiver;
Patil [0049] discloses that a smartphone of a user may be in communication with the electronic control unit (ECU) of a vehicle, where the ECU would transmit a message indicative of the control of the vehicle to the smartphone.
Patil [0036] discloses that the ECU accesses vehicle parameter data to communicate control status.
processing the data received from the microprocessor with the smartphone for generating and forwarding one or more commands/events to the microprocessor to control a plurality of parts/components of two/three wheeled vehicle;
Patil [0049] discloses that the ECU, which contains a microprocessor, may control an automatic-drive of the first vehicle on a travel path.
The Examiner notes that controlling an automatic drive indicates the controlling of one or more components of the vehicle.
Patil [0053] discloses that the microprocessor contains executable instructions.
and directing a vehicle parameter controller to control the plurality of parts/components of the two/three wheeled vehicle with the microprocessor based on the received commands/events.
Patil [0049] discloses that the ECU, which contains a microprocessor, may control an automatic-drive of the first vehicle on a travel path.
The Examiner notes that controlling an automatic drive indicates the controlling of one or more components of the vehicle.
Patil [0053] discloses that the microprocessor contains executable instructions.
Seo does not expressly teach:
a two/three wheeled vehicle
reading a plurality of vehicle parameters using a vehicle parameter reader via one or more vehicle parameter sensors provided in the vehicle module;
Patil teaches:
a two/three wheeled vehicle
Patil [0037] discloses that the vehicle may be a two or three wheeler with integrated sensors.
reading a plurality of vehicle parameters using a vehicle parameter reader via one or more vehicle parameter sensors provided in the vehicle module;
Patil [0062] discloses a sensing system configured for sensing vehicle parameters (e.g., speed, positioning, 
The Examiner notes that sensing vehicle parameters is synonymous to reading vehicle parameters.
Patil [0037] discloses sensing values generated by the engine, tires, horns, or other components of the vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Seo to explicitly teach that the vehicle may have two or three wheels and sense vehicle parameters, as taught in Patil, in order to “to provide effective in-vehicle driver assistance” (Patil [0003]).

Regarding claim 15, Seo teaches the method according to claim 14 further comprises:
uploading the data related to the plurality of vehicle parameters and related to the events/commands to a cloud computing system.
Seo [0020] discloses a memory configured to store an algorithm required for performing automatic parking based on a parking request from the smartphone.

Regarding claim 16, Patil teaches the method according to claim 14 further comprises:
analysing the uploaded data with artificial intelligence module/algorithm, machine learning module/algorithm and pattern recognition module/algorithm.
Patil [0111] discloses using machine learning algorithms to analyze traffic condition related statistical data.

Regarding claim 17, Seo teaches the method according to claim 14 further comprises:
communicating with the smartphone of the user through a transceiver provided in the vehicle module using a wired or wireless communication/connection.
Seo [0019] discloses that the smartphone of a driver wirelessly communicates with the vehicle.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Patil, further in view of Lehmann.

Regarding claim 18, Seo in combination with Lehmann teaches the method according to claim 14, further comprises:
identifying new routes based on a location related data collected/acquired from the smartphone.
Lehmann [0023] discloses that the navigation device may be configured to learn different routes from the user’s driving pattern.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Seo to incorporate driving patterns and profiles, as taught in Lehmann, such that “the prediction algorithm will be able to predict [a user destination] with high accuracy” (Lehmann [0053]).

Regarding claim 20, Seo in combination with Lehmann teaches the method according to claim 14 further comprises:
learning and rating user driving patterns and for suggesting riding shortcuts on a map specific to each two/three wheeled vehicle.
Lehmann [0002] discloses that navigation systems providing the shortest route to a destination is known in the art.
Lehmann [0008] discloses that a navigation device may be a smart-phone.
Lehmann [0023] discloses that the navigation device may be configured to learn different routes from the user’s driving pattern.
Lehmann [0002] discloses that navigation systems being configured for a bicycle is known in the art.
.

Allowable Subject Matter
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (U.S. Patent Application Publication No. 20120191269) discloses systems and methods for controlling an unmanned vehicle wirelessly via a smartphone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/S.T.S./Patent Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662